DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 20 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
The figures are objected to because of the following informalities: The only support for the limitation of claim 18 (third & fourth fluid connections) is in paragraph 0097, which is substantially a duplicate of the claim. While not improper, it does not really show the invention the applicant has in mind and an additional Figure would be appreciated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-17, 19-23, 27-28 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Jacobs et al (United States Patent Application Publication 20010033805).
As to claim 11, Jacobs teaches a system for determining an analyte content in a fluid (“soil” with examples given in paragraph 0025), comprising: 
 	a treatment apparatus (Figure 14, chamber 20);
 	a detector (Figure 14, element 112) for determining the analyte content in a fluid in the treatment apparatus (paragraph 0183, last sentence), the detector configured for electromagnetic communication with the treatment apparatus (paragraph 0182, chamber 102 is coupled to chamber 20), the detector comprising: 
 	an electromagnetic radiation source configured to emit electromagnetic radiation into the fluid in the treatment apparatus (Figure 14, element 114); 
 	an electromagnetic radiation sensor configured to detect electromagnetic radiation from the fluid (Figure 14, element 112); and 
 	the detector configured to measure an electromagnetic property of the fluid based on detected electromagnetic radiation from the fluid to determine the analyte content in the fluid (paragraphs 0182-0183).
As to claim 12, Jacobs teaches everything claimed, as applied above in claim 11, in addition the electromagnetic property comprises at least one of absorbance, transmittance, scattering, photoluminescence, and reflectance (paragraph 0023 “The signal can be color or absorption at certain wave length“).
As to claim 15, Jacobs teaches everything claimed, as applied above in claim 11, in addition a module (Figure 9, element 80) configured to adjust a treatment process parameter of the treatment apparatus based on the analyte content in the fluid, wherein the parameter comprises at least one of a treatment temperature, a treatment time, a treatment pressure, a treatment agent concentration, a treatment agent type, a displayed message, and a cycle start/stop parameter (paragraph 0170 teaches measuring a liquid to determine if a wash/rinse cycle should be stopped) .
As to claim 16, Jacobs teaches everything claimed, as applied above in claim 11, in addition the treatment apparatus is configured to receive a device (Figure 9, element 24 in chamber 20), and the device is a medical device (paragraph 0072, “The apparatus of the invention is suitable for monitoring a cleaning process for a wide variety of medical devices, … such as endoscopes”).
As to claim 17, Jacobs teaches everything claimed, as applied above in claim 16, in addition the treatment apparatus further comprises a first fluid connection and a second fluid connection (Figure 9, elements 40 and 41), the first fluid connection is in fluid communication with a first lumen of the medical device and suitable to introduce the fluid to the first lumen (Figure 9, conduit 55 carries the fluid from chamber 20 to probe 70), the second fluid connection is in fluid communication with the first lumen and suitable to receive the fluid from the first lumen (Figure 9, conduit 55 carries fluid from the probe back to the chamber), wherein the detector is in electromagnetic communication with the second fluid connection and suitable to measure an electromagnetic property of the fluid from the second fluid connection (paragraphs 0168-0171 teach the valves are opened and closed for various wash, rinse and measurement operations).
As to claim 19, Jacobs teaches everything claimed, as applied above in claim 11, in addition the treatment apparatus comprises an endoscope re-processor (Abstract, first two sentences).
As to claims 20 and 23, Jacobs teaches everything claimed, as applied above in claim 11, in addition the fluid comprises at least one of water and a treatment agent (Abstract second sentence “cleaning liquid”).
As to claim 21, Jacobs teaches everything claimed, as applied above in claim 11, in addition the surface of the device comprises analyte (paragraph 0025 “soil”).
As to claim 22, Jacobs teaches everything claimed, as applied above in claim 11, in addition the analyte comprises at least one of a protein, a carbohydrate, a lipid, a peptide, a nucleic acid, a polynucleotide, a bacterium, a virus, a spore, a eukaryote, an archaeon, and a treatment agent (paragraph 0025 “proteins”).
As to claim 28, Jacobs teaches everything claimed, as applied above in claim 16, in addition the medical device is an endoscope (paragraph 0072 “such as endoscopes”).
As to claim 1, the method would flow from the apparatus of claim 11.
As to claim 2, the method would flow from the apparatus of claim 12.
As to claim 3, the method would flow from the apparatus of claim 11. Examiner refers applicant to paragraph 0024 (“The indication can be a signal such as concentration of the soil in a liquid”).
As to claim 4, the method would flow from the apparatus of claim 1, in addition introducing a reagent to the fluid, wherein the reagent comprises an electromagnetic property responsive to contact with analyte (paragraph 0131).
As to claim 5, the method would flow from the apparatus of claim 15.
As to claim 6, the method would flow from the apparatus of claim 1, in addition the surface of the device comprises analyte (paragraph 0025 “measuring an organic soil such as proteins”) and wherein contacting the surface of the device in the treatment apparatus with the fluid comprises transferring at least a portion of the analyte from the device to the fluid (Title “Washing Process” and the Abstract’s analysis of the cleaning liquid).
As to claim 7, the method would flow from the apparatus of claim 22.
As to claim 8, the method would flow from the apparatus of claim 16.
As to claim 9, the method would flow from the apparatus of claim 11, in addition contacting the surface of the device in the treatment apparatus with the fluid comprises contacting a luminal surface of the endoscope with the fluid (Figure 14, instrument 24 is washed by the liquid, see also paragraph 0170).
As to claim 10, the method would flow from the apparatus of claim 20.
As to claim 27, the method would flow from the apparatus of claim 16. Examiner refers applicant to paragraph 0072 (“such as endoscopes”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jacobs, and further in view of Centanni (United States Patent 7431886).
As to claim 13, Jacobs teaches everything claimed, as applied above in claim 11, with the exception of the electromagnetic radiation source is suitable to emit electromagnetic radiation at a wavelength in a range of 100 nm to 2 pm. However, it is known in the art as taught by Centanni. Centanni teaches the electromagnetic radiation source is suitable to emit electromagnetic radiation at a wavelength in a range of 100 nm to 2 pm (column 11: 14-31 “ultraviolet”) and the electromagnetic radiation sensor is suitable to detect electromagnetic radiation at a wavelength in a range of 100 nm to 2 pm (column 11:15-17 indicate the sensor can detect the claimed ultraviolet light). It would have been obvious to one of ordinary skill in the art at the time of filing to have the electromagnetic radiation source is suitable to emit electromagnetic radiation at a wavelength in a range of 100 nm to 2 pm and the electromagnetic radiation sensor is suitable to detect electromagnetic radiation at a wavelength in a range of 100 nm to 2 pm, in order to take advantage of high intensity UV light sources, e.g. mercury vapor lamps.
As to claim 14, Jacobs teaches everything claimed, as applied above in claim 11, with the exception of the electromagnetic radiation source is suitable to emit electromagnetic radiation at a wavelength in a range of 190 nm to 700 nm and the electromagnetic radiation sensor is suitable to detect electromagnetic radiation at a wavelength in a range of 190 nm to 700 nm. However, it is known in the art as taught by Centanni. Centanni teaches the electromagnetic radiation source is suitable to emit electromagnetic radiation at a wavelength in a range of 190 nm to 700 nm (column 11:14-31 “visible electromagnetic spectrum”) and the electromagnetic radiation sensor is suitable to detect electromagnetic radiation at a wavelength in a range of 190 nm to 700 nm (column 11:15-17 indicate the sensor can detect the claimed visible light). It would have been obvious to one of ordinary skill in the art at the time of filing to have the electromagnetic radiation source is suitable to emit electromagnetic radiation at a wavelength in a range of 190 nm to 700 nm and the electromagnetic radiation sensor is suitable to detect electromagnetic radiation at a wavelength in a range of 190 nm to 700 nm, in order to take advantage of the transmissibility of water in the blue spectrum.
As to claim 26, Jacobs teaches a system for determining the protein content in a fluid, comprising:
 	an endoscope (paragraph 0072, “such as endoscopes”) re-processor (Abstract, first two sentences) comprising a pathway in fluid communication with a surface of an endoscope (Figure 14, instrument 24 in chamber 20), the surface of the device comprising protein (paragraph 0025 “proteins”);
 	a detector (Figure 14, element 112) for determining the protein content in the fluid in the endoscope re-processor (paragraph 0183, last sentence), the detector configured for electromagnetic communication with the endoscope re-processor (paragraph 0182, chamber 102 is coupled to chamber 20), the detector comprising:
 	an electromagnetic radiation source configured to emit electromagnetic radiation into the fluid in the endoscope re-processor (Figure 14, element 114); and
 	an electromagnetic radiation sensor configured to detect electromagnetic radiation from the fluid (Figure 14, element 112),
 	the detector configured to measure an electromagnetic property of the fluid based on the detecting to determine the protein content in the fluid (paragraphs 0182-0183).
 	Jacobs does not teach emitting radiation at a wavelength in a range of 190 nm to 700 nm or detecting radiation at a wavelength in a range of 190 nm to 700 nm. However, it is known in the art as taught by Centanni. Centanni teaches emitting radiation at a wavelength in a range of 190 nm to 700 nm (column 11:14-31 “visible electromagnetic spectrum”) and detecting radiation at a wavelength in a range of 190 nm to 700 nm (column 11:15-17 indicate the sensor can detect the claimed visible light). It would have been obvious to one of ordinary skill in the art at the time of filing to be emitting radiation at a wavelength in a range of 190 nm to 700 nm or detecting radiation at a wavelength in a range of 190 nm to 700 nm, in order to take advantage of the transmissibility of water in the blue spectrum.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Jacobs.
As to claim 18, Jacobs teaches everything claimed, as applied above in claim 17, with the exception of a third fluid connection and a fourth fluid connection, the third fluid connection is in fluid communication with a second lumen of the medical device and suitable to introduce the fluid to the second lumen, the fourth fluid connection is in fluid communication with the second lumen and suitable to receive the fluid from the second lumen, and a second detector in electromagnetic communication with the fourth fluid connection, the second detector suitable for measuring an electromagnetic property of the fluid from the fourth fluid connection. However, Jacobs teaches one pair of fluid connections and it would have been obvious to one of ordinary skill in the art at the time of filing to have a second pair, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)B. In this case, duplicating the connection and probe elements would be done in order to better monitor the fluid in the chamber, e.g. from opposite sides.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jacobs, and further in view of Fang et al (United States Patent 10702619).
As to claim 24, Jacobs teaches everything claimed, as applied above in claim 11, with the exception of the electromagnetic radiation source comprises at least one of an incandescent bulb, a fluorescent bulb, a light emitting diode, and a laser diode. However, it is known in the art as taught by Fang. Fang teaches the electromagnetic radiation source comprises at least one of an incandescent bulb, a fluorescent bulb, a light emitting diode, and a laser diode ((Figure 4, element 431 “light emitting diode”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the electromagnetic radiation source comprises at least one of an incandescent bulb, a fluorescent bulb, a light emitting diode, and a laser diode, in order to take advantage of their low cost and stability.
As to claim 25, Jacobs teaches everything claimed, as applied above in claim 11, with the exception of the electromagnetic radiation sensor comprises at least one of a photomultiplier, a photodiode, and a silicon detector. However, it is known in the art as taught by Fang. Fang teaches the electromagnetic radiation sensor comprises at least one of a photomultiplier, a photodiode, and a silicon detector (Figure 4, element 443 “photodiode sensor”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the electromagnetic radiation sensor comprises at least one of a photomultiplier, a photodiode, and a silicon detector, in order to take advantage of the sensitivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877